
	

113 HR 2763 IH: To reauthorize appropriations for the National Women’s Rights History Project Act.
U.S. House of Representatives
2013-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2763
		IN THE HOUSE OF REPRESENTATIVES
		
			July 19, 2013
			Ms. Slaughter (for
			 herself, Mr. Reed,
			 Mr. Maffei, and
			 Mr. Hanna) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources
		
		A BILL
		To reauthorize appropriations for the National Women’s
		  Rights History Project Act.
	
	
		1.Reauthorization of
			 Appropriations
			(a)Votes for
			 Women’s TrailSection 1602 of
			 Title XVI of Public Law 96–607 (16 U.S.C. 410ll–1) is amended
			 in subsection (f)(2) by striking 2013 and inserting
			 2018.
			(b)National Women’s
			 Rights History Project Registry and the National Women’s Rights History Project
			 Partnership NetworkSection
			 7111 of the Omnibus Public Land Management Act of 2009 (Public Law 111–11) is
			 amended—
				(1)in subsection
			 (b)(5) by striking 2013 and inserting 2018;
			 and
				(2)in subsection
			 (c)(4) by striking 2013 and inserting
			 2018.
				
